




AMENDMENT NO. 1 TO
MEMBERSHIP INTEREST PURCHASE AGREEMENT
This Amendment No. 1 to Membership Interest Purchase Agreement (this
“Amendment”) is dated as of December 2, 2014 (the “Effective Date”), by and
between QEP Field Services Company, a Delaware corporation (“Seller”), and
Tesoro Logistics LP, a Delaware limited partnership (“Purchaser”). Seller and
Purchaser are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”
RECITALS:
A.    Seller and Purchaser have entered into that certain Membership Interest
Purchase Agreement dated October 19, 2014 (the “MIPA”), pursuant to which
Purchaser agreed to acquire from Seller 100% of the issued and outstanding
membership interests of QEP Field Services, LLC, a Delaware limited liability
company, subject to the terms and conditions set forth therein.
B.    Seller and Purchaser desire to amend the MIPA as set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein and the MIPA, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound by the terms hereof, agree as follows:


ARTICLE I
DEFINITIONS AND INTERPRETATION


Section 1.1    Definitions. In addition to the terms defined in the introductory
paragraph and the recitals of this Agreement, for purposes hereof, the
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the MIPA.


Section 1.2    Rules of Construction. Unless expressly provided for elsewhere in
this Agreement, this Agreement shall be interpreted in accordance with the rules
of construction set forth in Section 1.2 of the MIPA.


ARTICLE II
AMENDMENTS


Section 2.1    Section 6.11(e) of the MIPA is amended such that the section
reads in its entirety as follows: “As of the Closing Date, neither Purchaser nor
its Affiliates will assume or be responsible for any liabilities or obligations
under or in connection with the QEP Resources, Inc. Deferred Compensation Wrap
Plan (the “Seller Deferred Compensation Plan”) with respect to any Continuing
Employees who participate therein or otherwise and all such liabilities and
obligations will remain liabilities and obligations of Seller and its
Affiliates. Neither Seller nor any “rabbi trust” associated with the Seller
Deferred Compensation Plan will transfer any cash or assets to the Purchaser or
its Affiliates (or to any “rabbi trust” associated with the Purchaser’s or its
Affiliate’s deferred compensation plan). The Seller and the Purchaser
acknowledge and intend that the termination of employment of the Business
Employees who participate in the Seller Deferred Compensation Plan (“Deferred
Compensation Plan Participants”) from the Seller in connection with their
transfer of employment to the Purchaser or its Affiliate pursuant to this
Agreement will constitute a “separation from service” for purposes of Code
Section 409A and the Treasury Regulations thereunder.




--------------------------------------------------------------------------------




Section 2.2    The first sentence of Section 6.11(g) of the MIPA is amended such
that the sentence reads as follows: “As of 12:01 a.m. Mountain Standard Time on
the Closing Date (or such later time as a Continuing Employee becomes employed
by Purchaser and its Affiliates) (the “Transfer Time”), each Continuing Employee
participating in any Employee Plan that is a health and welfare benefit plan
(each, a “Seller Welfare Plan”) shall cease participation in such Seller Welfare
Plans and commence participation in health and welfare benefit plans that shall
be maintained, administered or contributed to, as applicable, as of the Transfer
Time by Purchaser and its Subsidiaries.”


Section 2.3    A new Section 6.26 is added to the MIPA, which reads in its
entirety as follows: “Section 6.26     Operating and Maintenance Agreements.
Following the Closing, Parent, Seller and Purchaser shall, and shall cause their
applicable Affiliates to, use their Commercially Reasonable Efforts to enter
into operating and maintenance or other applicable agreements, within the term
provided for in Schedule A-4 to the Transition Services Agreement (or if no term
is applicable, within six (6) months from the Closing Date), with respect to the
use and operation of certain assets and other equipment, information technology
and software that are used in both the Business and the respective businesses of
Parent and Seller, or their Affiliates, to provide:
(a)that where a supervisory control and data acquisition asset related to the
Business is used solely by the Seller Group or solely by the Acquired Company or
the Acquired Subsidiaries, the party using that asset shall own and operate that
asset;


(b)that where a supervisory control and data acquisition asset related to the
Business is used by or provides services to both the Seller Group and the
Acquired Company or the Acquired Subsidiaries, the applicable parties shall
share that asset in a way that ensures the asset continues to function as
designed with provisions to protect each party from the non-performance of that
asset and allows for observance of critical preventative maintenance,
programming and the like by the non-operating party; provided, however, if the
applicable parties cannot do so for regulatory, confidentiality or other
business reasons, the applicable parties will share, pro-rata, the cost of
duplicating such asset in accordance with mutually agreed to ratios;


(c)for a separation of Seller’s information technology from the Business to
ensure regulatory compliance, operational reliability, and protection of data,
the costs of which shall be shared by the Parties pro-rata according to mutually
agreed ratios; and


(d)that where applicable software licenses used in the operation of the Business
prior to Closing have not or cannot be transferred to Purchaser, the Acquired
Company or the Acquired Subsidiaries, as applicable, because such license is
used in both the Business and the businesses of the Seller Group, the parties
shall agree on the costs of duplicating such license on behalf of Purchaser, the
Acquired Company or the Acquired Subsidiaries, as applicable.


Section 2.4    A new sentence is added at the end of Section 8.1 to the MIPA,
which reads as follows: “The Closing shall be deemed effective as of 12:01 am,
Mountain time, on the Closing Date.”


Section 2.5    Pursuant to Section 6.7 of the MIPA, the Parties acknowledge that
the disclosure schedules of Seller applicable to Articles 3 and 4 of the MIPA as
of the Closing Date shall be as set forth on Exhibit A hereto.






--------------------------------------------------------------------------------




ARTICLE III
MISCELLANEOUS


Section 3.1    Other than as set forth above, the MIPA shall remain in full
force and effect as written.


Section 3.2    Except as otherwise provided herein, all costs and expenses
(including legal and financial advisory fees and expenses) incurred in
connection with, or in anticipation of, this Amendment and the transactions
contemplated hereby shall be paid by the Party incurring such expenses.


Section 3.3    This Amendment and the legal relations between the Parties shall
be governed by and construed in accordance with Section 12.4 of the MIPA.


Section 3.4    This Amendment constitutes the entire agreement between the
Parties pertaining to the subject matter hereof, and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties pertaining to the subject matter hereof.


Section 3.5    This Amendment may be executed in counterparts, each of which
shall be deemed an original instrument, but all such counterparts together shall
constitute but one agreement. Either Party’s delivery of an executed counterpart
signature page by facsimile (or electronic .pdf format transmission) is as
effective as executing and delivering this Amendment in the presence of the
other Party. No Party shall be bound until such time as all of the Parties have
executed counterparts of this Amendment.


Section 3.6    This Amendment is solely for the benefit of the Parties and
should not be deemed to confer upon third parties any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to this Amendment.


Section 3.7    The invalidity or unenforceability of any term or provision of
this Amendment in any situation or jurisdiction shall not affect the validity or
enforceability of the other terms or provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction and the remaining terms and provisions shall remain in
full force and effect, unless doing so would result in an interpretation of this
Amendment that is manifestly unjust.




--------------------------------------------------------------------------------






[Signature Pages Follow]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
as of the day and year first above written.
QEP FIELD SERVICES COMPANY
 
By:_/s/ Richard J. Doleshek___________________
Name: Richard J. Doleshek
Title: Executive Vice President and Chief Financial Officer





--------------------------------------------------------------------------------








TESORO LOGISTICS LP


By: Tesoro Logistics GP, LLC, its general partner
 
 
By:_/s/ Philip M. Anderson__________________
Name: Philip M. Anderson
Title: President







